170 S.W.3d 541 (2005)
Farris AIGAER, Appellant,
v.
Elizabeth AMBRIZ, Respondent.
No. WD 64590.
Missouri Court of Appeals, Western District.
August 23, 2005.
Rehearing Denied October 4, 2005.
Dana K. Kaiser, Kansas City, MO, for Appellant.
Susan D. Szczucinski, Overland Park, KS, for Respondent.
Before NEWTON, P.J., LOWENSTEIN and BRECKENRIDGE, JJ.

ORDER
PER CURIAM.
In a dissolution proceeding, Father asserts insufficiency of the evidence to support the trial court's award of sole legal and physical custody of the couple's child to Mother. He also seeks a reversal of the judgment requiring his visitation be supervised. Affirmed. Rule 84.16(b).